Citation Nr: 0028511	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-08 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
restrictive lung disease/asthma, based on the disagreement 
with the initial award.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1995 to July 
1998.

This appeal arises from a decision by the Indianapolis, 
Indiana, Department of Veterans Affairs (VA) Regional Office 
(RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected restrictive lung disease/asthma is 
triggered by exertion without previous use of an inhaler.

3.  The veteran's pulmonary function tests (PFTs) revealed 
pre-drug forced vital capacity (FVC) of 102 percent of 
predicted, forced expiratory volume (FEV1) of 93 percent and 
FEV1/FVC of 75 percent and post-drug values of FVC 102 
percent, FEV1 97 percent of predicted and his FEV1/FVC was 79 
percent.  Two examiners found the pulmonary function tests to 
be normal.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for restrictive lung disease/asthma have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-
4.7, 4.21, 4.97, Diagnostic Code 6602 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran underwent service pulmonary function test (PFTs) 
in January 1998.  His pre-drug test results were as follows: 
forced vital capacity (FVC) was 87 percent of predicted, his 
forced expiratory volume (FEV1) was 89 percent of predicted 
and his FEV1/FVC was 103 percent.  His post-drug results were 
FVC 95 percent, FEV1 93 percent of predicted and his FEV1/FVC 
was 98 percent.  He was separated from active service with 
severance pay for disability in July 1998.  

The veteran underwent VA PFTs in July 1998.  His pre-drug 
test results were as follows: FVC was 102 percent of 
predicted, his FEV1 was 93 percent of predicted and his 
FEV1/FVC was 75 percent.  His post-drug results were FVC 102 
percent, FEV1 97 percent of predicted and his FEV1/FVC was 79 
percent.  The examiner's finding was normal study.

During an August 1998 VA rating examination the veteran 
stated that asthma had been diagnosed eight months 
previously.  He complained of a dry cough that he had only 
during asthma attacks.  He gave no history of hemoptysis.  
His asthma attacks occurred only with exertion and lasted 
about ten minutes.  He also complained of shortness of breath 
with exertion if he did not use an inhaler prior to the 
exertion.  He had not required medical treatment within the 
previous year.  

On examination the veteran's chest was normal with clear, 
symmetrical breath sounds.  His respiration rate was 24 and 
without accessory muscle use.  No cor pulmonale, right 
ventricular hypertrophy (RVH), pulmonary hypertension or 
restrictive disease was noted.  The diagnoses included 
history of pulmonary airway disease, normal pulmonary 
function tests.

An October 1998 rating decision established service 
connection for restrictive lung disease/asthma and awarded 
the current 10 percent evaluation based on the above testing.  
The veteran appealed the evaluation.

In his April 1999 appeal the veteran argued that his 
evaluation should be higher because his disability prevents 
him from performing some jobs that he was qualified to do 
prior to its onset.



Analysis

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 126.

Disability evaluations are determined by the application of a 
schedule of rating that is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991), 38 
C.F.R. Part 4 (2000).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000). 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Under the rating criteria for bronchial asthma, a 10 percent 
rating is assigned when there is FEV1 of 71 to 80 percent of 
predicted, or FEV1/FVC of 71 to 80 percent, or, intermittent 
inhalational or oral bronodilator therapy.  A 30 percent 
rating is assigned when there is FEV-1 of 56- to 70- percent 
predicted; or there is FEV-1/FVC of 56 to 70 percent, or; the 
disability requires daily inhalational or oral bronchodilator 
therapy, or; the disability requires inhalational anti-
inflammatory medication.  A 60 percent rating is in order 
when there is FEV-1 of 40- to 55-percent predicted, or; there 
is FEV-1/FVC of 40 to 55 percent, or; the disability requires 
at least monthly visits to a physician for required care of 
exacerbations, or; the disability requires intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  A 100 percent rating is 
warranted when there is FEV-1 less than 40-percent predicted, 
or; there is FEV-1/FVC less than 40 percent, or; there is 
more than one attack per week with episodes of respiratory 
failure, or; the disability requires daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications.  38 C.F.R. § 4.97, Code 6602 (2000).

The veteran's VA pre-drug test results of FVC of 102 percent 
of predicted, FEV1 of 93 percent and his FEV1/FVC of 75 
percent do not warrant a higher evaluation under Diagnostic 
Code 6602.  Additionally, the veteran's statement to the 
examiner indicated that his disability required neither the 
daily inhalational or oral bronchodilator therapy, nor the 
inhalational anti-inflammatory medication necessary for a 
higher evaluation.  The Board notes that the pulmonary 
function tests were found to be normal by the examiner who 
performed them and by the August 1998 examiner.  
Additionally, the latter's diagnosis was history of pulmonary 
airway disease and she specifically noted that no restrictive 
disease was found. 

The Board has considered the veteran's request for a new VA 
examination like the one that he had in service.  However, 
the veteran has no medical expertise and he has submitted no 
medical evidence to support his allegation that his VA 
examination was inadequate.  Since neither the veteran nor 
his representative has adduced any evidence indicating that 
the examinations have failed to account for any pathological 
conditions that may be associated with his restrictive lung 
disease/asthma, the Board finds that the VA examinations are 
adequate for rating purposes.  
The Board has considered the veteran's argument that his 
disability prevents him from performing some jobs that he did 
in the past.  However, the medical evidence demonstrates that 
he has only a 10 percent disability for VA purposes.  No 
significant airway pathology has been shown.  In summary, the 
Board finds that the preponderance of the evidence is against 
a disability rating greater than 10 percent for restrictive 
lung disease/asthma.  Certainly, there is no evidence of 
reduced lung capacity required for a 30 percent rating.  

The Board notes that while the veteran appealed the initial 
evaluation of 10 percent, the medical evidence of record does 
not indicate that the veteran's respiratory disability was 
more severe at any time during the pendency of his current 
appeal.  The medical evidence does not show that his 
respiratory disability was more severely disabling than the 
level of impairment reflected in the most recent VA 
compensation examination.  Therefore, the evidence does not 
indicate that a staged rating is warranted in this claim.  
Fenderson v. West, 12 Vet App 119 (1999).

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is any doubt as to any material 
issue.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to an increased evaluation for restrictive lung 
disease/asthma is denied. 



		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

